Citation Nr: 0213974	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-06 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
August 1980.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that denied the veteran's claim of entitlement 
to service connection for PTSD.  


REMAND

In this case, the veteran alleges that he suffers from PTSD 
as a result of being assaulted in service.  Generally, 
applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. §§ 1131 (West 1991 & Supp. 2001).  
A "determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), and a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2001).  If the 
claimed stressor is unrelated to combat, as is the case here, 
a veteran's lay testimony regarding the inservice stressor is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by "credible supporting evidence."  
See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

It is noted that direct service connection may be granted 
only when a disability was incurred in or aggravated in line 
of duty, and not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.301(a) (2001).  "In line of 
duty" means an injury or disease incurred or aggravated 
during active service unless the result of the veteran's own 
misconduct.  38 C.F.R. § 3.1 (m) (2001).  

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge or wanton 
and reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  Willful misconduct 
will not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n) (2001).

It is further pointed out that when determining entitlement 
to service-connected benefits, the simple drinking of 
alcoholic beverage is not in and of itself willful 
misconduct.  However, if, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability, the disability 
will be considered the result of the veteran's willful 
misconduct.  38 C.F.R. § 3.301(b) and (c)(2) (2001).  
Although the consumption of alcohol, in and of itself, does 
not per se constitute willful misconduct, it does if it is 
later determined that it was the proximate cause of injury.

In his August 1997 claim, the veteran alleges that two fellow 
servicemen attacked him, breaking his nose, and that they 
held him upside down out of a third story window and 
threatened to drop him because they thought he was a he was a 
"narc" working for a Criminal Investigation Division (CID).  

In a report of accidental injury (VA Form 21-4176) filled out 
by the veteran during the course of this appeal, he indicated 
that at the time of the in-service incident (February 1980) 
he was in his barracks room drinking with other servicemen 
when he was accused by one of working for CID.  According to 
the veteran, this serviceman, thinking the veteran was going 
to report his drug usage, followed the veteran from the room, 
attacked him by punching and kicking him, and broke his nose.  
The veteran noted that the serviceman who attacked him was 
given non-judicial punishment and that he was unsure whether 
military police were involved.

In a statement regarding the incident signed in April 1980, 
however, the veteran's Company Commander stated that the 
veteran suffered a broken nose in a fight with a fellow 
serviceman, that he had been drinking heavily, and that the 
fight occurred in the other serviceman's room.  The officer 
noted that the veteran had a portion of a suspended sentence 
on a previous violation lifted due to this misconduct, and 
that he was placed in the CDAAC (Community Drug and Alcohol 
Assistance Center) following the incident.

The veteran's service medical records reflect that in 
February 1980 the veteran, characterized as an assault 
victim, was seen with a fractured nose and laceration to the 
nose, and multiple facial bruises.  It is noted that he was 
treated and released to military police. 

In denying the veteran's claim in the appealed February 2000 
decision, the RO essentially determined that there was not a 
medical nexus between the claimed disorder and the incident 
in service.  

In January 2001, and during the course of this appeal, the 
RO, in an administrative decision, found that the injury 
incurred in February 1980 was the result of the veteran's 
willful misconduct and was not incurred in the line of duty.  
There is no indication in the record, however, that the 
veteran or his representative were notified of this adverse 
decision.  The substance of this determination was 
essentially cited, however, in the June 2001 statement of the 
case as the bases for the February 2000 RO denial of PTSD.  

The Board is of the opinion that the January 2001 
administrative decision is inextricably intertwined with the 
claim of entitlement to service connection for PTSD.  As 
such, before the Board can proceed with a decision on the 
claim of entitlement to service connection for PTSD, the 
veteran and his representative must be provided with 
notification, to include appellate rights, of the January 
2001 administrative decision.  38 C.F.R. § 19.25 (2002).

The Board is also of the opinion that a VA psychiatric 
examination would be useful in order to determine whether 
there is a medical link between any current symptoms of PTSD 
and the confirmed inservice stressor, discussed above (i.e. 
the fight/broken nosed noted in the service records).

In light of the above, this matter is REMANDED to the RO for 
the following action:

1.  The veteran and his representative 
should be notified of the January 2001 
administrative decision, and be provided 
with appropriate appellate rights.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of his 
psychiatric disabilities, to include 
PTSD, if diagnosed.  All indicated 
studies should be performed.  All 
necessary special studies or tests should 
be accomplished.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability found to be present. If a 
diagnosis of PTSD is advanced, the 
examiner should indicate whether the 
documented, confirmed incident in service 
(the fight of February 1980 resulting in 
a broken nose, confirmed in the service 
medical records and generally noted in 
the personnel records) caused or 
contributes in any way to such a 
diagnosis.  The entire claims folder and 
a copy of this remand must be provided to 
and reviewed by the examiner prior to the 
examination. The report of examinations 
should be comprehensive. The examination 
report should reflect that a review of 
the claims folder was conducted.

3.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD, giving consideration 
to the dictates of Cohen, 38 C.F.R. 
§ 3.304 (2001), all discussed above, and 
all other applicable laws (including case 
law) and regulations.  If the benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case, which clearly sets forth, among 
other things, that laws and regulations 
considered in arriving at the decision; 
and they should be given the opportunity 
to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




